DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/12/2021 has been entered.
 	Claims 3, 5, 6, 9, 12, and 28-30 have been cancelled.  Claims 1, 2, 4, 10, 11, 15, 16, 18, and 32 have been amended.  Claims 31 and 32 are new.
	Claims 1, 2, 7, 8, 10, 11, 13-27, 31, and 32 are pending and under examination.

2.	The objection to the claim listing is withdrawn in response to the amendments filed on 1/12/2021.
	The objections to claims 1 and 15 are withdrawn in response to the amendments filed on 1/12/2021.
	The rejection of claims 1, 2, 4-8, 10, 11 13-27, 31, and 32 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ) is withdrawn in response to the amendment to delete the term “other” from claims 1, 10, 11, 16, and 19.
+ cells from the claim.

Claim Objections
3.	Claim 1 is objected to because of the recitation “target cells” in line 3.  Appropriate correction to “the target cells” is required.

Double Patenting
4.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An 

5.	Claims 1, 2, 4, 7, 8, 10, 11, 13-25, 27, 31, and 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-27 of U.S. Patent No. 9,821,111, in view of each Shi et al. (WO 15/175344; cited on the IDS filed on 5/16/2019), Keiser et al. (WO 15/162211), Mock et al. (Cytotherapy, 2016, 18: 1002-1011), and Kulseth et al. (U.S. Patent No. 6,806,045).  Although the claims at issue are not identical, they are not patentably distinct from each other because both claim sets are drawn to the same method of separating cells such as CD3+ T-cells by using the same microbubbles (MBs) coated with antibodies.  The patent claims do not specifically recite that the antibodies are anti-CD3 and anti-CD28 antibodies, nor do they recite activation during separation followed by transduction.  However, modifying the patent claims by using coating the MBs with anti-CD3 and anti-CD28 antibodies is suggested by the prior art.  For example, Shi et al. teach isolating immune cells for cancer therapy by contacting the cells with antibody-coated MBs for about 10-15 min and collapsing the MBs by increasing the pressure to 2-4 atm to obtain isolated cells, wherein could be anti-CD3 and anti-CD28 antibodies (see [0006]; [0011]; [0013]; [0015]; [0022]; [0025]-[0026]; [0033]-[0035]; [0068]; [0076]; [0091]; [0108]; [0140]-[0142]; [0146]; [0152]; Fig. 12).  Keiser et al. teach isolating and activating CD3+ T-cells by using beads coated with anti-CD3 and anti-CD28 antibodies, followed by transducing the activated CD3+ T-cells with a CAR-expressing viral vector, and expanding the resultant CAR T-cells (p. 3-4; p. 21, lines 9-10; Examples 2 and 3).  One of skill in the art would have readily concluded + T-cells.  Thus, modifying the patent claims by using anti-CD3 and anti-CD28-coated MBs to both isolate and activate the T-cells, followed by transducing with a CAR-encoding viral vector would have been obvious to one of skill in the art to achieve the predictable result of obtaining therapeutic CAR T-cells.  Furthermore, since Shi et al. teach collapsing at 10-15 min after contacting the cells with the MBs and since Kulseth et al. teach that collapsing at 2-4 atm leaves a proportion of MBs attached to cells (see column 7, lines 18-24), one of skill in the art would have reasonably concluded that activation would still occur after collapsing and during culturing.  Thus, collapsing as taught by Shi et al. would have been obvious to one of skill in the art.  Furthermore, since Mock et al. teach transducing activated T-cells with a lentiviral vector encoding a CD19 CAR comprises CD3-[Symbol font/0x7A] and 4-1BB CD19 to obtain CAR T-cells for cancer therapy (see Abstract; p. 1002; p. 1004, column 2, p. 1005, column 2, last paragraph), one of skill in the aft would have found obvious to obtain CD19 CAR T-cells when therapy with such cells was needed.  Thus, the patent claims and the instant claims are obvious variants.

Claim Rejections - 35 USC § 112(b)
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



	Claim 1 recites collapsing at a time between 1 and 180 min after initiating contacting, i.e., contacting with microbubbles for 1-180 min.  The claim also recites that contacting with microbubbles occurs for a time sufficient to isolate and activate the cells, which includes time points outside the range of 1-180 min.  Since it is not clear what time range is a claim limitation, the metes and bounds of the claim cannot be determined and the claim is indefinite.
	Furthermore, the wherein clause in claim 1 recites that contacting occurs for a time sufficient to isolate the target cells linked to microbubbles and activate the target cells via the microbubble residua.  However, the correlation between contacting and obtaining microbubble residua is not defined.
Claims 2, 7, 8, 10, 11, 13-27, 31, and 32 are rejected for being dependent from the rejected claim 1 and also for failing to further clarify the basis of the rejection.

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claims 1, 2, 4, 7, 8, 10, 11, 13-27, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Shi et al. (WO 15/175344; cited on the IDS filed on 5/16/2019), in view of each Keiser et al. (WO 15/162211), Mock et al. (Cytotherapy, 2016, 18: 1002-1011), and Kulseth et al. (U.S. Patent No. 6,806,045).
Shi et al. teach an automated closed device comprising a sample container, a collection container, wherein the collection container could be modified for downstream applications such as cell culture.  Shi et al. teach using the device to isolate target cells by contacting the target cells with microbubbles (MBs) having a gas core and a lipid shell coated with antibodies capable of binding antigens on the target cell surface.  Target cell isolation is achieved by: (i) contacting a sample (such as blood) comprising the target cells with the MBs in the sample container for a time sufficient to form floating target cell-MB complexes, wherein contacting time could be about 10-15 min; and (ii) isolating the target cells and collapsing the MBs by increasing the pressure to 2-4 atm to obtain isolated target cells and culturing the isolated target cells.  The target cells could be immune cells for cancer therapy and the selection markers could be anti-CD3 and 
	The antibodies against CD3 and CD28 are disclosed within a broad Markush group and Shi et al. do not provide the motivation to specifically select these antibodies to isolate, activate, and transduce the CD3+T-cells with a transgene encoding a CD19 CAR comprising CD3-[Symbol font/0x7A] and 4-1BB (claims 1, 13-15, 19-21, and 27).  However, Shi et al. teach isolating immune cells for cancer therapy (see above).  Furthermore, using the method of Shi et al. to obtain CAR T-cells for cancer therapy is suggested by the combined teachings of Keiser et al., Mock et al., and Kulseth et al.  
Keiser et al. teach an automatic method for generating CAR T-cells within a single device comprising a centrifugation chamber, a magnetic separation unit comprising a cell selection column, and a cultivation chamber.  The method comprises providing a PBMC sample (i.e., comprising CD3+T-cells), processing the sample by centrifugation to remove non-cell components, labeling the cells with magnetic beads coated with anti-CD3 and anti-CD28 antibodies within the centrifugation chamber, magnetically separating the T-cells by using the cell selection column, eluting and collecting the cells into the cultivation chamber, further activating the T-cells with beads coated with anti-CD3 and anti-CD28 antibodies, transducing the activated T-cells with a CAR-expressing viral vector in the cultivation chamber, expanding the CAR T-cells in the cultivation chamber, washing the cultured CAR-T-cells by centrifugation, resuspending the CAR T-cells in a buffer, and harvesting the CAR T-cells in a bag comprising a buffer suitable for infusion (see p. 3-6; p. 7, lines 8-13 and 29-34; p. 11, line 8 through p. 12, line 2; p. 12, line 18 through p. 13, line 10; p., 14, lines 4-12; p. 15, claim 26) (see p. 15, lines 19-29).  Mock et al. teach CD19 CAR T-cells for cancer therapy obtained by activating CD3+ T-cells with magnetic beads coated with anti-CD3 and anti-CD28 antibodies and transducing the activated CD3+ T-cells with a CD19 CAR-encoding lentiviral vector, wherein the lentiviral vector encodes a CD19 CAR comprising CD3-[Symbol font/0x7A] and 4-1BB (see Abstract; p. 1002; p. 1004, column 2, p. 1005, column 2, last paragraph).  Based on the teachings of Keiser et al. and Mock et al., one of skill in the art would have known that magnetic beads coated anti-CD3 and anti-CD28 antibodies could be used to both isolate and activate CD3+ T-cells.  Since Kulseth et al. teach that, as opposed to MBs, magnetic beads can cause significant damage to cells (see column 1, lines 59-62; column 2, lines 22-38), one of skill in the art would have found obvious to use MBs rather than magnetic beads.  One of skill in the art would have reasonably concluded that MBs coated with anti-CD3 and anti-CD28 antibodies could be used to both isolate and activate the isolated CD3+ T-cells, i.e., without separating the MBs from the CD3+ T-cells (claim 1).
Thus, one of skill in the art would have found obvious to use the method of Shi et al. with MBs coated with anti-CD3 and anti-CD28 antibodies to isolate CD3+ T-cells and .
By doing so, one of skill in art would have practiced a method comprising: (i) contacting PBMCs (i.e., depleted of non-target cells) with MBs coated with anti-CD3 and anti-CD28 antibodies over a period of 10-15 min to isolate and activate the CD3+ T-cells in the collection/cell culture container via the bound MBs; (ii) collapsing the MBs by increasing the pressure to 2-4 atm 10-15 min after contacting; since Kulseth et al. teach that collapsing at 2-4 atm leaves a proportion of MBs attached to cells (see column 7, lines 18-24), one of skill in the art would have reasonably concluded that activation would still occur during culturing; (iii) transducing the activated CD3+ T-cells with a lentiviral vector encoding a CD19 CAR comprising CD3-[Symbol font/0x7A] and 4-1BB; (iv) expanding the CD19 CAR T-cells; (v) resuspending the CD19 CAR T-cells in a buffer, washing, and harvesting the CAR T-cells in a bag comprising a buffer suitable for infusion (claims 1, 2, 4, 7, 8, 11, 13, 14, 17-22, 24-27, 31, and 32).     
	 By doing so, one of skill in the art would have also used an automated single device comprising a centrifugation chamber, comprising an input port for loading the cell sample and an exit port; a collection unit (i.e., second container); a cultivation chamber comprising an input port and an exit port (i.e., a third container); a harvesting bag (i.e., a transfer container) comprising an input port and an exit port, wherein the centrifugation chamber is fluidically connected through its exit port to the input port of the cultivation chamber via a conduit, and wherein the cultivation chamber is connected through its exit port to the input port of the harvesting bag via a conduit; valves configured to claim 26).  
While the cited prior art does not specifically teach that the centrifugation chamber comprises an additional exit fluidically coupled to the input of the second container (claim 26), one of skill in the art would have found obvious to modify the automated single device by further adding such a container and conduit in order to collect the non-target cells from the centrifugation chamber.  
With respect to claim 10, it is noted that there is no evidence on the record that the claimed arrangement results in an unexpected property.  The arrangement is not significant if it does not provide a novel feature.  One of skill in the art would have known that all that is required to induce binding is the interaction between antibodies and ligands present on MBs/cells.  Thus, one of skill in the art would have readily recognized the arrangement antibodies (i.e., bound to the target cells or the MBs) as a matter of design choice and would found obvious to coat the either the cells or the MBs with antibodies to achieve the predictable result of obtaining CAR T-cells.  
With respect to claim 16, Kaiser et al. teach transducing about 24 h after contacting the cells with the anti-CD3- and anti-CD28-coated beads (see Example 1).  One of skill in the art would have found obvious to use routine experimentation and initiate transduction at different times (including 24 h, as taught by the prior art) after contacting the cells with MBs to determine the optimal time for initiating transduction.
With respect to claim 23, since Kaiser et al. teach that the CAR T-cells could be washed after harvesting and before in vivo administration (p. 11, lines 26-31), this step would have been obvious to one of skill in the art. 
prima facie obvious at the time of its effective filing date. 

Response to Arguments
10.	It is noted that the arguments do not pertain to the new rejections.

11.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546.  The examiner can normally be reached on 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ILEANA POPA/Primary Examiner, Art Unit 1633